Citation Nr: 1639834	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-45 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for generalized muscle and joint pain, to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 through July 1992, to include service in the Southwest Asia Theater of Operations where he engaged the enemy in combat and was awarded the Combat Infantryman Badge.  The Veteran also had service in the Connecticut Army National Guard from July 1992 through June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which, among other issues, denied service connection for Gulf War Syndrome related to chronic fatigue, irritable bowel syndrome, and fibromyalgia.  The Veteran has perfected a timely appeal of that issue.

The Veteran testified during a hearing held before a Decision Review Officer in July 2010.  Later, he and his spouse also testified during a June 2012 Travel Board hearing.  Transcripts of the foregoing testimony are associated with the claims file.

The issue on appeal was remanded previously by the Board in May 2015 for further development.  The Agency of Original Jurisdiction (AOJ) has undertaken efforts to comply with the actions directed in the Board's remand.  As explained more fully below, such efforts are incomplete as to the issue concerning the Veteran's muscle and joint disorder.

This appeal also initially included the issue of the Veteran's entitlement to service connection for irritable bowels, to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.  That issue was granted in full, however, in a March 2015 rating decision.  No issues concerning the Veteran's irritable bowel disability remain on appeal.

As a final preliminary matter, the Board notes that the Veteran has filed a timely March 2016 notice of disagreement as to the RO's March 2015 rating decision that denied his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That appeal appears to remain pending with the RO and is not ripe for the Board's jurisdiction.  Accordingly, the Board declines to accept jurisdiction over that issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 remand, the Board directed that the Veteran be afforded a VA examination of his generalized muscle and joint pain to determine, "whether the Veteran's irritable bowels and generalized muscle and joint pain are manifestations of a diagnosed disorder that was caused or aggravated by his active duty service, or alternatively, are manifestations of an undiagnosed illness that resulted from his documented service in the Persian Gulf."  To that end, the Board asked that the designated VA examiner provide diagnoses pertinent to the Veteran's "muscle and joint symptoms."

The Veteran was afforded a VA muscle examination in September 2015; however, an examination of the Veteran's joints was not conducted.  Consequently, the VA examiner's findings were limited specifically to the Veteran's muscles.  Although the examiner offered the opinion that the Veteran does not have joint problems that are distinct from his non-service-connected low back disorder or his service-connected left knee disorder, that opinion appears to be based solely on information gained from a review of the claims file.  Given the Veteran's credible and ongoing assertions that he has been experiencing pain in his joints, the examiner's diagnosis and opinion appears to be incomplete without a live objective examination and any necessary radiological studies of the Veteran's joints.  As such, the September 2015 VA examination is incomplete.

In conjunction with the foregoing, the Board points out that where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, where the September 2015 examination does not comply substantially with the Board's remand instructions, the development undertaken by the AOJ is insufficient.

Under the circumstances, the Veteran should be afforded a VA joints examination, to be conducted, if possible, by the same VA examiner who performed the September 2015 muscle examination.  If the same examiner is unavailable, then a joints examination should be arranged with a different examiner.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his muscle and joint pain since February 2016.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his muscle and joint pain since February 2016, and if so, assist him in obtaining it.  Relevant VA treatment records dated from February 2016 through the present should also be associated with the record.

2.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA joints examination, to be conducted by the same VA examiner who performed the September 2015 muscle examination, to determine whether the Veteran's generalized muscle joint pain are manifestations of a diagnosed disorder that was caused or aggravated by his active duty service, or alternatively, are manifestations of an undiagnosed illness that resulted from his documented service in the Persian Gulf.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran had combat service in the Persian Gulf.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should note the objective findings in the Veteran's joints and provide a diagnosis pertinent to the Veteran's joint pain.  The examiner should also provide answers to the following medical questions:

	(a) regarding the Veteran's generalized joint pain, 	does the Veteran have symptoms and	manifestations that may be distinguished from those 	associated with his non-service-connected low back 	disorder and his service-connected left knee disorder?  	If so, are you able to render a specific diagnosis 	pertinent to those joint findings and/or symptoms?

	(b) for each diagnosed disorder that is pertinent to the 	Veteran's joint pain, is it at least as likely as not (i.e., 	at least a 50 percent probability) that the diagnosed 	disorder was incurred during or caused by the 	Veteran's active duty service? 

	(c) if you are unable to render a specific diagnosis that 	is pertinent to the Veteran's generalized joint pain, is 	it at least as likely as not that the Veteran's muscle 	and joint symptoms, which are distinct from 	symptoms associated with his low back and left knee 	disorders, were incurred as a result of his service in 	the Persian Gulf?

	(d) are there any findings from the joints examination 	and/or the medical evidence added to the claims file 	since the previous September 2015 VA examination 	that change any of the findings and opinions rendered 	in the September 2015 report?

All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the September 2015 VA examiner is not available, then the claims file should be sent to a different VA examiner for review and the examination and opinions requested above.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




